/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      September 3, 2014

                                    No. 04-13-00420-CV

                   TIME WARNER, INC. and Time Warner Cable, LLC,
                                  Appellants

                                               v.

                                    Dulio GONZALEZ,
                                          Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-06770
                      Honorable John D. Gabriel, Jr., Judge Presiding


                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Karen Angelini, Justice
              Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice

     The court has considered the Appellee's Motion for Rehearing En Banc, and the motion is
DENIED.


                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court